Ladd, J.
Indictment for libel, to which the defendant interposed a demurrer. This was overruled, and the'appeal is from that ruling. It does not appear judgment has ever been entered. In a criminal action, “an appeal can only betaken from final judgment.” Code, section 5448. An order overruling a demurrer is not such. State v. Swearengen, 43 Iowa, 336. To confer jurisdiction, the abstract mustf affirmatively show that final judgment has been entered,. *454State v. Wheeler, 65 Iowa, 619; State v. Haworth, 85 Iowa, 712; State v. Briggs, 73 Iowa, 456. It follows that this .appeal must be dismissed. '